+ local media brands + marketing solutions + national media brands Deutsche Bank 2011 Media & Telecommunications Conference March 7, 2011 + local media brands + marketing solutions + national media brands Safe Harbor This presentation and management’s public commentary contain certain forward-looking statements that are subject to risks and uncertainties. These statements are based on management’s current knowledge and estimates of factors affecting the Company’s operations. Statements in this presentation that are forward-looking include, but are not limited to, the statements regarding broadcast and publishing advertising revenues, as well as any guidance related to the Company’s financial performance. Actual results may differ materially from those currently anticipated. Factors that could adversely affect future results include, but are not limited to, downturns in national and/or local economies; a softening of the domestic advertising market; world, national, or local events that could disrupt broadcast television; increased consolidation among major advertisers or other events depressing the level of advertising spending; the unexpected loss or insolvency of one or more major clients; the integration of acquired businesses; changes in consumer reading, purchasing and/or television viewing patterns; increases in paper, postage, printing, or syndicated programming costs; changes in television network affiliation agreements; technological developments affecting products or the methods of distribution; changes in government regulations affectingthe Company’s industries; unexpected changes in interest rates; and the consequences of any acquisitions and/or dispositions.The Company undertakes no obligation to update any forward-looking statement, whether as a result of new information, future events, or otherwise. + local media brands + marketing solutions + national media brands Agenda 3 ✦Meredith overview ✦Growing our strong consumer connection ✦Our innovative growth strategies ✦Case studies: Bringing it all together for clients ✦Financial overview + local media brands + marketing solutions + national media brands About Meredith National Media Local Media $940 million $320 million •12 TV stations reaching 10% of U.S. households •Strong mix of CBS and FOX affiliates •Top 25 markets of Atlanta, Phoenix, Portland 4 Marketing Services $170 million •75 million audience •23 million web visitors •Growing licensing business •Leading business-to- business marketer •Experts in digital, social, mobile and database •Major clients include Kraft, Nestle, Chrysler, Lowe’s + local media brands + marketing solutions + national media brands Online: Meredith Women’s Network Magazines: Home, Family, Health & Well-being Consumer Events Custom Marketing Database Marketing Video Studios Brand Licensing Mobile E-Reader Building Scale Businesses Across Media Platforms 5 + local media brands + marketing solutions + national media brands Her Family Her Home Her Self We Help Her Create a Richer, More Meaningful Life 6 + local media brands + marketing solutions + national media brands Agenda 7 ✦Meredith overview ✦Growing our strong consumer connection ✦Our innovative growth strategies ✦Case studies: Bringing it all together for clients ✦Financial overview + local media brands + marketing solutions + national media brands Consistently Strong and Growing Readership Source: Fall MRI Reports Better Homes and Gardens 33 39 Family Circle 22 19 Parents 12 15 Ladies’ Home Journal 15 13 Fitness 6 8 American Baby 5 6 More NA 2 Traditional Home 2 5 Midwest Living 2 4 TOTAL 97 +14% Adult Readership in Millions 8 + local media brands + marketing solutions + national media brands Growing Online Audience Source: Meredith, in millions Average Monthly Unique Visitors 31% CAGR 18 12 11 7 2 23 9 + local media brands + marketing solutions + national media brands Increasing Hours of Locally Produced News 7% CAGR 10 + local media brands + marketing solutions + national media brands Growing Branded Products at Retail SKUs of Better Homes and Gardens licensed product available at Walmart 11 + local media brands + marketing solutions + national media brands Agenda + local media brands + marketing solutions + national media brands Our Innovative Growth Strategies ✦Migrating the consumer relationship online ✦Extending brands across consumer web ✦Embracing social media opportunities ✦Pursuing mobile platform opportunities ✦Launching interactive tablet editions 13 Digital Meredith Integrated Marketing ✦Expanding multi-platform service offerings ✦Continuing to grow client base organically ✦Exploring and adding new capabilities + local media brands + marketing solutions + national media brands 14 Creates new opportunities for Meredith brands to enhance our value proposition to consumers and advertisers Mobile to access the information, etcetera wherever s/he is Searching to rapidly find information, education, entertainment Online comparison shopping to find bargains, discounts, offers,deals, services Time-shifting and Web video to watch programs, movies, sports, at will Social media to be connected with peers and “in the know” at all times The Consumer is Migrating to Digital Today’s consumer - uses technology to enhance every aspect of his/her life + local media brands + marketing solutions + national media brands Moving the Consumer Relationship Online ✦Major financial opportunity ✦Subscription management -Acquisition -Renewals -Billing ✦Customer service ✦Cross-selling opportunities ✦Consumer data 15 + local media brands + marketing solutions + national media brands Expansion of Better Homes and Gardens Network Launch of Parents Network Social networking development Meredith Women’s Network, Better.tv and Parents.tv, Relaunch of TV station sites Extending Brands Across Consumer Web Acquisition of Real Girls Media 16 + local media brands + marketing solutions + national media brands Embracing Social Media: Facebook and Twitter 17 Number of Facebook fans and Twitter followers of Meredith brands In thousands Fans Followers + local media brands + marketing solutions + national media brands Pursuing Mobile Platform Opportunities 18 • Parenthood • Food • Health • Self Development • Weather • Sports • Local Information + local media brands + marketing solutions + national media brands Launching Interactive Tablet Editions: Spring 2011 ✦Additional content ✦Deeper, richer experience ✦Multiple revenue streams: -Subscriptions -Single-copy sales -Advertising 19 + local media brands + marketing solutions + national media brands Our Innovative Growth Strategies 20 ✦Migrating the consumer relationship online ✦Extending brands across consumer web ✦Embracing social media opportunities ✦Pursuing mobile platform opportunities ✦Launching interactive tablet editions Digital Meredith Integrated Marketing ✦Expanding multi-platform service offerings ✦Continuing to grow client base organically ✦Exploring and adding new capabilities + local media brands + marketing solutions + national media brands 21 Meredith Integrated Marketing • Leaders at multi-channel engagement • Expertise at CRM/direct & digital marketing • 40 years experience • Offices in New York, Los Angeles, Dallas, Washington D.C., Detroit and Des Moines + local media brands + marketing solutions + national media brands Meredith Integrated Marketing Expanding Multi-Platform Service Offerings Digital marketing Digital, social media, database marketing Healthcare marketing Mobile Marketing Custom Publishing & CRM 22 + local media brands + marketing solutions + national media brands Custom Publishing 100% Custom Publishing 49% CRM/ Digital 51% Meredith Integrated Marketing Digital and CRM Growing as a Share of Revenue Fiscal 2005 Fiscal 2010 23 + local media brands + marketing solutions + national media brands The Hyperfactory: Mobile Marketing - Experiential Marketing - Mobile Site Development Genex: Site Design - Multi-channel Marketing Strategies - E-CRM Strategy - E-Commerce Strategy O’Grady Meyers: Online CRM Strategy - Online Promotions - Online Branding - Site Design Meredith Integrated Marketing Continuing to Grow Client Base Organically Meredith Integrated Marketing Core: Strategy -Direct Marketing - Customer Relationship Management - Content 24 + local media brands + marketing solutions + national media brands FY 2011 Market Forecst 25 Meredith Integrated Marketing B2C Marketers Shifting Budget to Social Media, Interactive + local media brands + marketing solutions + national media brands We Couldn’t Have Said It Better Ourselves. 26 Meredith recognized as Advertiser Perceptions Highest Rated Media Company. —Advertiser Intelligence Reports Wave 14, Fall 2010 Meredith Integrated Marketing Growing Industry Recognition + local media brands + marketing solutions + national media brands Agenda 27 ✦Meredith overview ✦Growing our strong consumer connection ✦Our innovative growth strategies ✦Case studies: Bringing it all together for clients ✦Financial overview + local media brands + marketing solutions + national media brands IFOOD ASSISTANT •MIM is Kraft’s mobile AOR DATABASE Analytics performed on 8.5MM consumers, which drives content versioning, channel delivery and personalization. DIGITAL MAGAZINES Created cutting-edge digital magazine which combines the best of web, TV and print. •1MM unique monthly visitors •7X annual VIDEO •200 cooking videos in 4 languages, bringing the brand to life •You Gotta LOL, a series of videos bringing comedic relief to Kraft consumers PRINT MAGAZINES Provides consumers with ideas for creating deliciously simple food, every day •Circulation: 5.5MM in Canada & US •1MM+ paying subscribers in the US •4X annual frequency •4 languages EMAILS Reach 4MM opt-in consumers weekly, on special occasions and about topics that interest them.
